Motion by certain defendants in a mortgage foreclosure action to extend the receivership obtained by plaintiff to the mortgage of the defendants-appellants, which was subordinated by a written instrument to the lien of the plaintiff’s mortgage. Cross-motion by plaintiff to strike out the defenses and counterclaims interposed by these defendants and for summary judgment. These defenses and counterclaims were based on the theory of conspiracy and fraud in making the appraisal as a basis for the loan made by the plaintiff for which' the mortgage was given and that said loan was not made “ in good faith.” No proof was offered that the loan was not made for the full amount. Resettled order of February 5, 1935, denying the motion of defendants-appellants to extend the receivership and granting plaintiff’s motion for summary judgment affirmed, with ten dollars costs and disbursements. The appeal from the order of January 11, 1935, is dismissed as that order became merged in the resettled order. Lazansky, P. J., Carswell, Tompkins, Davis and Johnston, JJ., concur.